Citation Nr: 0934027	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a pulmonary disability 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from 
September 1951 to May 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the claims folders was 
subsequently returned to the RO in New York, New York.

The appellant testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the New York RO in August 
2007.  A transcript of the hearing is associated with the 
claims folders.

The case was remanded by the Board to the Appeals Management 
Center (AMC) in August 2008.  It has since been returned to 
the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

The Veteran's pulmonary disability was not present in service 
and is not etiologically related to his exposure to asbestos 
during service.


CONCLUSION OF LAW

A pulmonary disability due to asbestos exposure was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for pulmonary disability 
due to alleged exposure to asbestos during his naval service.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided VCAA notice by letter mailed in May 
2005, before the initial adjudication of the claim in June 
2006.  The Veteran was also provided notice with respect to 
the disability-rating and effective-date elements of the 
claim in March 2006, prior to the initial adjudication of the 
claim.  Additional notice was provided as to asbestos-related 
claims in October 2008.  Although the October 2008 notice was 
sent after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim in June 
2009.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the AMC requested 
that the Veteran provide as much detail as possible relating 
to the alleged in-service asbestos exposure he claims 
resulted in his pulmonary disability.  The Veteran responded 
in January 2009 with copies of previously submitted medical 
records.  

The Board acknowledges that the Veteran has not been provided 
a VA examination in response to this claim and that no VA 
medical opinion has been obtained in response to this claim.  
VA is obliged to provide a VA examination or obtain a medical 
opinion when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) the evidence indicates that 
the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

In the case at hand, the medical evidence currently of record 
is sufficient to decide the claim.  In this regard, the Board 
notes that the medical evidence currently of record 
establishes that the Veteran has pulmonary disability due to 
asbestos exposure.  In addition, the evidence establishes 
that the Veteran was exposed to asbestos after service.  As 
explained below, the Board has determined that the Veteran 
was not exposed to asbestos during service.  Therefore, there 
is no reasonable possibility that VA examination results or a 
VA medical opinion would substantiate the Veteran's claim. 

The Board also acknowledges guidelines regarding asbestos-
related diseases found in DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular), included in a 
VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
7.21  VA administrative protocols set forth in these 
guidelines have been followed, and the claim has been 
adequately developed.  The claim was specifically remanded by 
the Board in order to comply with these guidelines.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, in order to establish service connection for the 
claimed disorder, the following must be present: medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that there is no statute specifically 
addressing service connection for asbestos-related diseases, 
nor has the VA promulgated any specific regulations for these 
types of cases.  However, in 1988 the VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See VA Department 
of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in the 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  In addition, an 
opinion by the VA General Counsel discussed the provisions of 
M21-1 regarding asbestos claims and, in part, also concluded 
that medical nexus evidence was needed to establish a claim 
based on in-service asbestos exposure.  See VAOPGCPREC 4-00.  
Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for a disability that is related 
to asbestos exposure under the established administrative 
protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  An asbestos-related disease can develop from 
brief exposure to asbestos.  M21-1, Part VI, 7.21(b)(2), p. 
7-IV-3 (January 31, 1997).

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  See Ashford v. Brown, 10 Vet. App. 120, 
124- 125 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the claim-
development procedures).

With these claims, the RO must determine whether service 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002);  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  However, 
in the case of Dyment v. West, 13 Vet. App. 141, 145 (1999), 
the Court found that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos.  
Medical nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Analysis

In August 2007 hearing testimony before the undersigned, the 
Veteran reported asbestos exposure occurred while working in 
the cargo hold of ships in his job as a cargo handler.  He 
testified to handling burlap bags full of white stuff which 
smelled.  He did not know what the bags were filled with but 
indicated items included potatoes and machinery such as auto 
parts and brake pads.  The Veteran also testified that he was 
first told he had two spots on his lung after undergoing an 
X-ray study in 1955 or so.  In 1970, he was told that he had 
two spots on his lung based on an X-ray findings in 
connection with his manufacturing job at a fiberglass plant.  
He testified that he worked in a boiler room and thereafter 
for about 12 years on fiberglass pipes at a fiberglass plant.  
The doctors' records from the 1955 and 1970 X-rays were 
likely unavailable according to his testimony.

The Veteran has a diagnosis of abnormal ct scan of the chest 
consistent with previous asbestos exposure dating from March 
2005.  A September 2004 chest X-ray examination showed 
pleural plaques which reportedly can be seen in patients with 
previous asbestos exposure.  In November 2004, the assessment 
was asbestos exposure without evidence of asbestosis.  A 
December 2004 pulmonary disease assessment by P.B., M.D., was 
that the Veteran had an abnormal chest X-ray consistent with 
pleural asbestosis related to his significant exposure to 
asbestos.  The reported history included exposure to asbestos 
while working in a boiler room for approximately 10 years and 
working in a fiberglass factory.  

The claims folder reflects that the Veteran worked as a cargo 
handler and aboard ship.  His DD 214N shows that he was a 
seaman apprentice who attained the rank of E2.  Neither 
service treatment records nor service personnel records show 
that the Veteran was exposed to asbestos.  Service treatment 
records are negative for any complaints, findings, or 
diagnosis of a pulmonary disability due to asbestos exposure.

Following consideration of the entire evidence of record, the 
Board cannot find that the Veteran was exposed to asbestos 
while in service.  As noted by the RO in the Statement of the 
Case, the VA guidelines provide that the a seaman's 
probability of exposure to asbestos was minimal.  The Veteran 
did not perform any of the in-service occupations which are 
traditionally associated with asbestos exposure as set forth 
in the aforementioned VA manual.  Indeed, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, in this case, 
the Board has weighed the evidence and finds the testimony 
less persuasive than the evidence that there was no exposure.  
Although the Veteran's testimony has been carefully 
considered, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran was exposed to 
asbestos in service.  

Post service treatment records show initial findings 
consistent with asbestos exposure some 50 years after 
service.  Post service exposure is indicated.  Although a 
private physician indicated that the Veteran's current 
findings are indeed related to significant asbestos exposure, 
the opinion is based on reported post-service exposure.  
Thus, this is not persuasive evidence in favor of the 
Veteran's claim given the lack of in-service exposure.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a pulmonary disorder claimed as due to 
asbestos exposure.


ORDER

Entitlement to service connection for a pulmonary disability 
due to asbestos exposure is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


